Stephens, P. J.,
dissenting. It appears from the allegations of the petition that the defendant maintained immediately adjacent to the highway on the left, where the highway turned to the right at the point where the automobile driven by the deceased ran off the road, a lake or pond of a sufficient depth to have caused the death by drowning of the plaintiff’s son from his automobile fall*151ing therein. It is alleged that the automobile “went into that part of the lake which projects itself abruptly and directly in front of that part of the public road on which the automobile was moving.” It is also alleged that this situation was dangerous to travelers along the roadway, and that the defendant was negligent in not erecting barriers along the roadway to protect travelers from being precipitated into the pond or water, and was negligent in failing to give warning to travelers of the dangerous situation. In City Council of Augusta v. Dozier, 126 Ga. 524 (supra), where the defendant maintained on its premises a lake or body of water which was 45 feet from the highway, but where immediately contiguous to the highway, on the premises of the defendant between the highway and the lake, there was a decided slope in the land, which made a situation dangerous to travelers on the highway who, without negligence, might deviate from the highway and be precipitated over the precipice into the lake, and where the defendant failed to erect along its land contiguous to the highway guards or protections to protect travelers from being precipitated over the precipice into the lake, it was held that the defendant was guilty of negligence as respecting travelers along the highway. In that case the court stated “when the owner creates and maintains upon his land an artificial lake or body of water so near the highway and so located relatively to the same that travel thereon is rendered unsafe, a duty to so guard the same that travelers in the exercise of due diligence will not fall or be precipitated therein devolves upon the owner.” See Cox v. Greenfield, 50 Ga. App. 699, supra; 45 C. J. 860. The petition in counts 1, 2, and 3, wherein it appears that due to the conditions alleged and the alleged negligence of the defendant in maintaining on its premises a situation adjacent to the public road dangerous to travelers on the road, the plaintiff’s son, in traveling along the road, involuntarily, due either to being asleep or becoming ill and unconscious, or by inadvertently and accidently losing control of his faculties, without negligence on his part, deviated from the highway and fell off the road into the lake adjacent thereto on the defendant’s property and was drowned, set out a cause of action unless it appears as a matter of law, from the allegations in these counts of the petition, that the plaintiff by reason of the unconscious condition described was guilty of negligence proximately causing his death.
*152It is contended by counsel for the defendant, in their briefs, that the petition, properly ■ construed, alleges that the deceased “ran off the cement culvert from the bridge projecting out into the pond,” and that this “abutment is an integral part of the county bridge, and the defendant has no power, right, or authority to put guard rails upon it.” In the petition as properly construed, as I understand it, it is alleged that at the point where the deceased’s automobile ran off the road and into the lake or pond maintained by the defendant, the pond or lake which was on the land of the defendant immediately abutted the roadway. It appears from the pictures presented to this court by counsel for the defendant, illustrative of the allegations in the petition, that this culvert or so-called “abutment” of the bridge was considerably below the level of the roadway, and that any guard-rails which the defendant might erect at the point where the deceased’s automobile ran off the road would not necessarily be erected upon this abutment of the bridge. This sufficiently disposes of the contention that no duty rested upon the defendant to erect any barriers where its property abutted the highway at the place where the deceased’s automobile ran off the highway, because in so doing the defendant would have to erect barriers on the bridge or its abutment. The fact that the defendant was an alienee of a predecessor in title which had created the situation complained of on the defendant’s property adjacent to the road does not excuse the defendant for negligently, as to travelers along the road, maintaining the alleged dangerous situation contiguous to the public road. The alleged situation does not constitute a nuisance to travelers along the adjacent road; and therefore it is not essential to a traveler’s right of action against the defendant for negligently maintaining the dangerous situation and causing injury to a traveler who runs off the road, and is injured by falling into the lake, that the defendant as alienee be called upon to abate the condition as a nuisance.
A duty rests on the owner of premises immediately abutting a highway to exercise ordinary care to keep the premises safe for travelers along the highway, who in the ordinary course of travel might accidentally or inadvertently, without negligence, deviate from the highway on to the abutting premises. This duty is not limited to travelers who merely make slight deviations or missteps from the highway on to the abutting premises. It relates to all *153travelers along the highway who in the ordinary course of travel may accidently or inadvertentiy, and without negligence, deviate from the highway, whether slightly or otherwise, on to the abutting premises. The suggestion that the owner of land abutting a public highway is under no duty to anticipate that travelers along the highway may fall unconscious, or for some cause become bereft of their faculties, and by reason thereof run off the highway on to the abutting premises, or that the landowner owes no duty to exercise ordinary care to keep the premises abutting the highway in a safe condition for travelers along the highway who may become unconscious or lose their faculties for any reason and go off the highway on to the adjoining premises, is untenable. The travelers along a highway to whom an abutting-property owner owes a duty to exercise ordinary care to keep his premises safe are travelers who unintentionally, accidentally, or inadvertently from any cause, without negligence, deviate from the highway, while in the ordinary course of travel, on to the adjoining premises. Where a traveler, by reason of being unconscious and having suddenly lost his faculties, deviates from the highway on to the adjoining premises, his deviation is necessarily unintentional, accidental, and inadvertent. Therefore the owner of the abutting land is under a duty to anticipate that travelers along the highway might unintentionally, accidentally, or inadvertently, from some cause, such as becoming unconscious, without negligence, deviate from the highway on to the adjoining premises. Where a traveler along a highway, who in the ordinary course of travel, by reason of falling unconscious or losing his faculties, deviates from the highway on to adjoining premises and falls into an excavation or pond immediately adjacent to the highway, negligently maintained by the owner of the land, and is injured, he is not barred of recovery by reason of his unconscious condition, where he is otherwise not negligent, unless bis unconscious condition constitutes negligence proximately causing the injury. It seems from the authorities that the fact that a person while operating an automobile along a public highway is asleep is prima facie evidence of negligence. This is true notwithstanding the condition may have come upon him suddenly and involuntarily. It appears from the first count of the petition that the automobile which the plaintiff’s son was driving left the road and went into the lake or pond of the defendant because the plain*154tiff’s son had suddenly and involuntarily fallen asleep. In the absence of other allegations as to the facts and circumstances surrounding the condition of the plaintiff’s son as being asleep, it appears that the plaintiff’s son’s condition in operating the automobile while asleep was negligence on his part proximately causing his injury. I therefore agree with my colleagues in the conclusion that count 1 of the petition fails to set out a cause of action, in that it appears that the negligence of the plaintiff’s son proximately caused the injuries complained of.
In count 2 of the petition it was alleged that the course which the auomobile took into the lake was caused by “an uncontrollable and unanticipated attack of some illness which caused the plaintiff’s son to lose consciousness.” In count 3 it was alleged that the course that the automobile took into the lake was caused by the plaintiff’s son “inadvertently and accidentally losing control of such of his faculties as are needed to drive an automobile safely along such roadway.” It clearly appears from these allegations in counts 2 and 3 that the condition of the plaintiff’s son which caused the automobile to run off the road into the lake was a condition of unconsciousness which was unanticipated and which came about entirely inadvertently on his part and was entirely beyond his control. Certainly such a condition can not be counted against him as negligence as a matter of law. I am therefore of the opinion that it does not appear from the second and third counts of- the petition that the plaintiff was barred of a recovery by the negligence of her son, but that it appears from the allegations in counts 2 and 3 of the petition that her son’s death was proximately caused by the negligence of the defendant.
It appears from the fourth count of the petition that the plaintiff’s son at the time the automobile which he was driving ran off the road was in the possession of his faculties, but that by reason of the described condition of the road and the adjoining land he was deceived as to the course of the road, and for that reason he drove the automobile off the road into the lake or pond of the defendant immediately abutting the road. This, it seems, was an unintentional, inadvertent, and accidental deviation, without negligence on his part, by the plaintiff’s son when traveling along the road. I am therefore of the opinion that it does not appear from the fourth count of the petition that the plaintiff was barred of *155a recovery by tbe negligence of her son, but that it appears from the allegations in count 4 that her son’s death was proximately caused by the negligence of the defendant. I therefore can not concur in the judgment of my colleagues that the petition in all four counts failed to set out a cause of action. I dissent from the judgment of reversal in so far as it applies to the second, third, and fourth counts of the petition. I concur in the judgment of reversal as applied to the first count of the petition.